DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  line 1, “coulter has coulter…” is awkward and unclear.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  line 1, “coulter has coulter…” is awkward and unclear.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  lines .  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  claim 21 is generally awkward and unclear (“biasing” is a verb).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 15, as amended, recites “a nozzle disposed at an end of the application member to dispense fluid from the application member to the rhizosphere”.  However, it is unclear how this nozzle relates to the “fluid arm (also part of the at least one application member) disposed to (also) apply fluid to a rhizosphere”. Specifically, it is unclear if the nozzle and fluid arm are one and the same or two different things altogether. 

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 21 recites that the at least one application member has “biasing outward in a horizontal plane”. However, it is unclear what the direction of “outward” comprises given that the claims lack any frame of reference by which to measure “outward”.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 23 recites the limitation "the at least one applicator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

PLEAST NOTE WHEN CONSIDERING THE FOLLOWING REJECTION: It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Therefore, as long at the prior art discloses the claimed structure and is capable of being used by the intended use, then that prior art is sufficient to read on the claims.
	In that same vein, a claim is only limited by positively recited elements of the claimed invention itself. Therefore, the inclusion of the material or article worked upon by the claimed structure does not impart patentability to the claims. Therefore any reference to the plants or parts of said plants in the claims are not given patentable weight.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-9, 11-12, 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore 4,054,007.

Independent Claim 1: Moore discloses a fluid applicator (10, 11) for applying fluids to plants in rows in a field comprising: 
a frame (11); 
a coulter (75) connected to the frame and disposed to open a trench between the rows of plants; and 
at least one application member (86, 88, 89) connected to the frame or to the coulter, wherein the at least one application member includes a fluid arm (89) that is disposed to apply 

Dependent Claims 2, 6-9, 22-23: Moore further discloses wherein the at least one application member (86, 88, 89) comprises a first application member (left member in Fig. 2) and a second application member (right member in Fig. 2) to apply fluid to a target region of the plants including a root ball, crown, crown root or mesocotyl (as seen in Figs. 3-4), as per claim 2;
wherein the frame (11) is a toolbar, as per claim 6;
wherein the frame (11) is a boom, as per claim 7;
wherein the at least one application member (86, 88, 89) is connected to the frame (11), as per claim 8;
wherein the coulter (75) has coulter frame (50), and the at least one application member (86, 88, 89) is connected to the coulter frame, as per claim 9;
wherein the fluid arm (89) is elongated and disposed rearwardly with respect to a direction of travel of the fluid applicator (10, as seen in the figures), as per claim 22;
wherein the fluid arm (89) is fluidly connecting a fluid source (not shown, col. 4, lns. 12-14) with the at least one applicator (88) and the fluid arm comprises a fluid line (interior of 89) running along a length of the fluid arm, as per claim 23.

Independent Claim 11: Moore discloses n application unit for applying fluids to plants in rows in a field comprising: 
a frame (11); 

at least one application member (86, 88, 89) connected to the frame or to the opening disc, wherein the at least one application member includes a fluid arm (89) that is disposed to apply fluid to a rhizosphere of the plants, wherein the rhizosphere is a base region of the plants where the plants emerge from the soil, as per claim 11.

Independent Claims 12: Moore further discloses wherein the at least one application member (86, 88, 89) comprises a first application member (left member in Fig. 2) and a second application member (right member of Fig. 2) to apply fluid to a target region of the plants including a root ball, crown, crown root or mesocotyl, as per claim 12.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams 3,730,431.

Independent Claim 1: Williams discloses a fluid applicator for applying fluids to plants in rows in a field comprising: 
a frame (11); 
a coulter (12) connected to the frame and disposed to open a trench between the rows of plants; and 
at least one application member (47) connected to the frame or to the coulter, wherein the at least one application member includes a fluid arm (unnumbered arm of 47 seen in Fig. 2) that 

Dependent Claim 3: Williams further discloses a fluid application line (50) connected to the frame (11) and disposed behind the coulter (12) in a direction of travel to apply fluid to the trench, as per claim 3.

Claim(s) 1, 4-5, 10-11, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Primus 5,495,814.

Independent Claim 1: Primus discloses a fluid applicator for applying fluids to plants in rows in a field comprising: 
a frame (12); 
a coulter (16) connected to the frame and disposed to open a trench between the rows of plants; and 
at least one application member (22, 34, 35) connected to the frame or to the coulter, wherein the at least one application member includes a fluid arm (34, 35) that is disposed to apply fluid to a rhizosphere of the plants, wherein the rhizosphere is a base region of the plants where the plants emerge from the soil, as per claim 1.

Dependent Claims 4-5, 10: Primus further discloses wherein the coulter (16) has coulter frame (unnumbered frame parts of 16 seen in Fig. 2), and further comprising an extending frame (unnumbered front-to-back extending frame seen in Fig. 4) connected to the coulter frame and 
a fluid application line (20) connected to the knife (10) to apply fluid in the trench, as per claim 5;
a closer (unnumbered, the closing wheels of planter 14 seen in Fig. 1) connected to the coulter (16) and disposed to close the trench, as per claim 10.

Independent Claim 11: Primus discloses an application unit for applying fluids to plants in rows in a field comprising: 
a frame (12); 
an opening disc (16) connected to the frame and disposed to open a trench between the rows of plants; and 
at least one application member (22, 34, 35) connected to the frame or to the opening disc, wherein the at least one application member includes a fluid arm (34, 35) that is disposed to apply fluid to a rhizosphere of the plants, wherein the rhizosphere is a base region of the plants where the plants emerge from the soil, as per claim 11.

Dependent Claims 13-14: Primus further discloses a fluid application line (20) connected to the frame (12) and disposed behind the opening disc (16, see Fig. 2) in a direction of travel to apply fluid to the trench, as per claim 13;
wherein the opening disc (16) has a frame (unnumbered frame parts of 16 seen in Fig. 2), and further comprising an extending frame (unnumbered front-to-back extending frame seen in Fig. 4) connected to the frame of3Response OA of 2021-02-11 App. No. 16/094,155Atty Ref: US16/64/WO-USthe opening disc and disposed to extend behind the opening .

Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thacker 4,521,988, as cited by applicant.

Independent Claim 15: As best understood in light of the 35 USC 112(b) rejection above: Thacker discloses a fluid applicator (Figs. 10-11), comprising: 
a base (155) disposed between plants in adjacent rows; 
at least one application member (161) connected to the base, wherein the at least one application member includes a fluid arm (189) that is disposed to apply fluid to a rhizosphere of the plants (via 197); and 
a nozzle (197) disposed at an end of the application member to dispense fluid from the application member to the rhizosphere of the plants; 
wherein the rhizosphere is a base region of the plants where the plants emerge from the soil, as per claim 15.

Dependent Claims 16: Thacker further discloses wherein the at least one application member (161) comprises a first application member (161) with a first nozzle (197) and a second application member (163) with a second nozzle (195) to apply fluid to a target region of the plants including a root ball, crown, crown root or mesocotyl, as per claim 16.

Claim(s) 15, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neumeyer 1,348,038, as cited by applicant.

Independent Claim 15: As best understood in light of the 35 USC 112(b) rejection above: Neumeyer discloses a fluid applicator, comprising: 
a base (16) disposed between plants in adjacent rows; 
at least one application member (17, 18, 19) connected to the base, wherein the at least one application member includes a fluid arm (17) that is disposed to apply fluid to a rhizosphere of the plants; and 
a nozzle (18, 19) disposed at an end of the application member to dispense fluid from the application member to the rhizosphere of the plants; 
wherein the rhizosphere is a base region of the plants where the plants emerge from the soil, as per claim 15.

Dependent Claims 18-20: Neumeyer further discloses wherein the nozzle (18, 19) further comprises a ski (23) disposed under the nozzle, as per claim 18;
wherein the nozzle (18, 19) further comprises an aerator (20), as per claim 19;
wherein the aerator (20) is disposed on a bottom of the nozzle (the aerator surrounds nozzle 18, 19), as per claim 20.




Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 17 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        December 28, 2021